Citation Nr: 1730375	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel




INTRODUCTION

The Veteran had active naval service from July 1963 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This case was previously before the Board in January 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  PTSD is not manifested by occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service-connected disabilities alone do not make him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. § 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased rating for PTSD

In December 2011, the Veteran was afforded a VA examination.  At that time, the Veteran had been keeping mental health clinic appointments about every 3 months, primarily for medication management purposes.  The Veteran was not married and living with his 87-year-old mother who was self-sufficient.  The Veteran had not worked since 1991 when chronic back pain caused him to be unable to perform his duties as a truck driver.  The examiner confirmed the Veteran's primary stressor as trauma experienced during active naval service and as following as he stayed at sea for several years.  He reported experiencing distressing recollections, nightmares, avoiding matters that reminded him of his trauma, adverse feelings about his future, feelings of detachment from others, restricted range of affect, difficulty falling and staying asleep, irritability, angry outbursts, anxiety, and hypervigilance.  

The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, and obsessional rituals that interfere with routine activities.  There was no evidence of panic attacks, impaired short- and long-term memory, flattened affect, disrupted speech, difficulty in understanding complex commands, impaired judgment, impaired thinking or thought processes, difficulty in stressful circumstances, suicidal or homicidal ideations, impaired impulse control, special disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, or disorientation to time or place.  The examiner noted that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.

The examiner noted that the symptoms of the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated the Veteran's Global Assessment of Functioning scale score (GAF) had ranged from 55 to 61 in the past year, indicating mild to moderate difficulty in social and occupational functioning.

At a July 2016 VA examination, the Veteran reported experiencing anxiety and depression.  He reported frequent mid-sleep awakening with subsequent daytime fatigue, in addition to problems with drowsiness associated with his medication.  The Veteran also reported experiencing bad dreams, including nightmares about traumatic events, intrusive memories, and reminders of traumatic events prompted by visual cues, but no flashbacks.  The Veteran stated that that he did not go out much, preferring the comfort of home, and avoided crowds, military movies, discussion of past traumatic experiences, and the Fourth of July.  He also reported mild anhedonia associated with limitations imposed by nonservice-connected physical disabilities.  The Veteran endorsed an exaggerated startle response to loud noises, mild irritability, and being frequently on guard with increased security consciousness.  Specifically, the Veteran reported experiencing significant non-stop anxiety in late May 2016, lasting about a month, with symptoms mostly resolving following a change in medication.

At that time, the Veteran was living alone in Clarksburg, West Virginia.  He was unmarried and reported not having dated in 15 years.  He reported phone contact with his son then living in Colorado about once or twice a week; the son traveled to visit him every couple of years.  The Veteran stated he did not have many friends as most were deceased, and that his best friend died two or three years prior.  He reported being socially isolated with few social supports.  He did, however, report having a sister in the area with whom had had daily contact, and a grandson with a family who came to visit him once a week.  The Veteran reported spending most of his time listening to the radio, reading, and occasionally watching television.  He had remained unemployed since 1991.

He also reported regular mental health treatment at the Clarksburg VA Medical Center (VAMC) following a period during which he did not participate in such treatment.  According to the examination report, the Veteran had not been in mental health treatment for several years until an emergency room visit for anxiety one month prior.  Recent July 2016 VA mental health treatment notes indicated the Veteran's symptoms had improved with anti-depressant and anti-anxiety medication management, with the Veteran rating his mood as 7 out of 10 (10 being best).

Upon mental status examination, the Veteran appeared casually yet neatly dressed in age-appropriate attire.  He presented as cooperative, alert and oriented x3, with good and direct eye contact.  His motor function showed no tremulousness.  The Veteran's mood was euthymic with more appropriate affect, and he spoke at a normal volume and rate.  His thought process was linear and coherent with no paranoia or delusions and no audiovisual hallucinations.  He showed good insight and judgment.  The Veteran admitted to chronic fleeting suicidal ideation but denying intent or plan and no homicidal ideation.  He was also screened for depression, yielding negative results, and reported no relevant substance abuse history, reporting that he had stopped consuming alcohol 10 years prior.

The examiner diagnosed PTSD with anxiety and depressive symptoms, and assigned a GAF scale of 60, indicative of mild to moderate difficulty in social and occupational functioning.  The examiner stated that the Veteran's PTSD symptoms did not impact his ability to obtain or maintain employment at that time, and that the Veteran did not report any current symptoms that would cause difficulties in an employment setting.  Furthermore, the Veteran denied any current problems with anxiety as his recent acute anxiety issues were resolved with a change in medication.

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his service-connected PTSD.  The Board notes that, as of his most recent VA examination, the Veteran demonstrated social and occupational impairment that more closely approximated reduced reliability and productivity.  Review of the various psychiatric evaluations of record shows that the Veteran had difficulty maintaining relationships, yet his mood was euthymic and stable.  The Veteran was divorced, lived in isolation with few social supports, and had not dated in over 15 years.  His family interactions were with a son in Colorado whom he saw every few years, a sister in the area with whom he spoke daily, and a grandson and family that came to visit once a week.  There is no indication from the evidence of record that the Veteran was unable to establish and maintain effective relationships, rather that he felt more comfortable staying home most of the time.

Consideration has been given to assigning a higher rating for the Veteran's PTSD.  However, the evidence of record fails to show that the Veteran's symptoms more nearly approximate deficiencies in most areas at any point during the period on appeal.  In this regard, there is no indication from the evidence of record that the Veteran has significant difficulty with speech, insight, or judgment.  His memory appears to be intact, and he does not have delusions or hallucinations.  While he has been noted to have anxiety and depression in the past, the medical evidence of record reflects one episode of acute anxiety and depression symptoms have abated significantly since the 1997 VA examination  report showing a GAF scale of 40-45, indicative of severe impairment.  The recent July 2016 examiner assigned a GAF scale of 60, indicative of mild to moderate impairment, due in large part to successful treatment with anti-depressant and anti-anxiety medications.  Therefore, the Board finds that a schedular rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a TDIU

The Veteran asserts that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.

The Veteran is service connected for PTSD, rated 50 percent disabling.  As such, the Veteran does not meet the schedular criteria for consideration of a TDIU.  38 C.F.R. § 4.16 (2016).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU, the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16.

The question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, work which is more than marginal, which permits the individual to earn a living wage consistent with educational and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must show some factor which takes the case outside the norm.  The sole fact that the Veteran is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the evidence of record does not show that the Veteran is unable to obtain and maintain substantially gainful employment due solely to his service-connected disabilities.  Per his May 2015 VA Form 21-8940, the Veteran stated that he last worked full-time in January 2000 and became too disabled to work around June 2007.  He indicated that he left his last job because of his disability and that he has not tried to obtain employment since then.  The record reflects that the Veteran's employment history includes working at a grocery store, as a manager, and as a dispatcher.  

Both the December 2011 and July 2016 examiners summarized the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The July 2016 examiner opined that the Veteran's PTSD symptoms did not impact his ability to obtain or maintain employment at that time, and noted the Veteran did not report any current psychological symptoms which would cause difficulties in an employment setting.  The examiner further noted that recent setbacks caused by anxiety had been resolved with medication.

In sum, the Board finds that the Veteran does not meet the schedular criteria for an assignment of a TDIU.  Furthermore, the VA examinations of record do not show that the Veteran's service-connected PTSD disability renders him unable to obtain and maintain employment.  Therefore, there are no unusual or exceptional disability factors present.  Therefore, the Board concludes that referral of the TDIU claim for extraschedular consideration is not warranted.  The Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim is denied.  38 C.F.R. § 5107(b) (2016); Gilbert Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


